 1                                                  THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE
 9                                                     No. 2:19-cv-00677-BJR
     MASS ENGINEERED DESIGN, INC.,
10                                                     SECOND STIPULATED MOTION AND
                            Plaintiff,                 ORDER GRANTING EXTENSION OF
11                                                     TIME FOR DEFENDANT ATDEC
              v.                                       DISTRIBUTION USA PTY. LIMITED
12                                                     TO ANSWER OR RESPOND TO
     ATDEC DISTRIBUTION USA PTY.                       PLAINTIFF’S COMPLAINT
13   LIMITED,

14                          Defendant.                 NOTE ON MOTION CALENDAR:
                                                       JUNE 28, 2019
15
              Plaintiff Mass Engineered Design, Inc. and Defendant Atdec Distribution USA PTY
16
     Limited (“Atdec”), by and through their counsel of record, hereby stipulate as follows:
17
              1.       Plaintiff filed its Complaint on May 6, 2019 and served Atdec on May 13, 2019.
18
              2.       On June 3, 2019, the parties filed a joint stipulated motion and proposed order
19
     requesting a 30-day extension of Atdec’s deadline to answer or otherwise respond to Plaintiff’s
20
     Complaint.
21
              3.       Atdec requested the extension to allow the parties an opportunity to pursue
22
     settlement discussions prior to beginning to incur the costs of litigation. Plaintiff did not oppose
23
     the extension
24
              4.       On June 4, 2019, this Court entered an Order granting that request and extending
25
     Atdec’s deadline to answer or otherwise respond to Plaintiff’s Complaint to July 3, 2019.
26

     SECOND STIPULATED MOTION AND [PROPOSED] ORDER GRANTING
     EXTENSION OF TIME TO ANSWER OR RESPOND - 1
     (No. 2:19-cv-00677-BJR)                          STOEL RIVES LLP
                                                         ATTORNEYS
                                                                    600 University Street, Suite 3600, Seattle, WA 98101
     102541185.1 0070171-00002                                                    Telephone 206.624.0900
 1            5.       Since June 3, the parties have continued to engage in settlement discussions and

 2   continue to make progress toward resolving this matter. Atdec requests an additional 14-day

 3   extension of its deadline to answer or otherwise respond to the Complaint to allow the parties

 4   additional time to pursue settlement discussions prior to beginning to incur the costs of litigation.

 5   Plaintiff does not oppose the extension.

 6            6.       By agreement of counsel, Atdec shall have a 14-day extension, until July 17, 2019,

 7   to timely answer or otherwise respond to Plaintiff’s Complaint.

 8

 9   SO STIPULATED this 28th day of June, 2019.

10
               EDMONDS & SCHLATHER, PLLC                       STOEL RIVES LLP
11

12           /s/ Nicholas Ranallo                              /s/ Jenna M. Poligo
             Nicholas Ranallo, WSBA No. 51439                  Jenna M. Poligo, WSBA No. 54466
13           5058 57th Ave. South                              STOEL RIVES LLP
             Seattle, WA 98118                                 600 University Street, Suite 3600
14                                                             Seattle, WA 98101
             P: (831) 607-9229                                 Telephone: 206.624.0900
             F: (831) 533-5073                                 Facsimile: 206.386.7500
15
             nick@ranallolawoffice.com                         Email: jenna.poligo@stoel.com
16
             John J. Edmonds (admitted pro hac vice)           Andrew T. Oliver, (admitted pro hac vice)
17           jedmonds@ip-lit.com                               AMIN, TUROCY & WATSON LLP
             Stephen F. Schlather (admitted pro hac vice)      160 W. Santa Clara St., Suite 975
18                                                             San Jose, CA 95113
             sschlather@ip-lit.com.com                         Telephone: (650) 393-0634
             EDMONDS & SCHLATHER, PLLC                         Email: aoliver@atwiplaw.com
19
             1616 S. Voss Road, Suite 125
20           Houston, Texas 77057                              Attorneys for Defendant
             Telephone: (713) 364-5291                         Atdec Distribution USA Pty. Limited
21           Facsimile: (832) 415-2535
22           Attorneys for Plaintiff
             Mass Engineered Design, Inc.
23

24

25
26

     SECOND STIPULATED MOTION AND [PROPOSED] ORDER GRANTING
     EXTENSION OF TIME TO ANSWER OR RESPOND - 2
     (No. 2:19-cv-00677-BJR)                          STOEL RIVES LLP
                                                         ATTORNEYS
                                                                     600 University Street, Suite 3600, Seattle, WA 98101
     102541185.1 0070171-00002                                                     Telephone 206.624.0900
 1                                               ORDER

 2            PURSUANT TO STIPULATION, IT IS SO ORDERED that Defendant Atdec

 3   Distribution USA PTY Limited shall have until July 17, 2019 to file its timely Answer and/or other

 4   responsive pleading to Plaintiff’s Complaint.

 5

 6   DATED: July 3, 2019.

 7

 8

 9

10

11
                                                         A
                                                         Barbara Jacobs Rothstein
                                                         U.S. District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

     SECOND STIPULATED MOTION AND [PROPOSED] ORDER GRANTING
     EXTENSION OF TIME TO ANSWER OR RESPOND - 3
     (No. 2:19-cv-00677-BJR)                          STOEL RIVES LLP
                                                         ATTORNEYS
                                                                   600 University Street, Suite 3600, Seattle, WA 98101
     102541185.1 0070171-00002                                                   Telephone 206.624.0900
 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify that on June 28, 2019, I electronically filed the foregoing SECOND

 3   STIPULATED MOTION AND [PROPOSED] ORDER GRANTING EXTENSION OF

 4   TIME TO ANSWER OR RESPOND with the Clerk of Court using the CM/ECF system, which

 5   will send notification of such filing to all parties appearing in this case:

 6            John J. Edmonds
              Stephen F. Schlather
 7            EDMONDS & SCHLATHER PLLC
 8            1616 S. Voss Road, Suite 125
              Houston, TX 77057
 9            jedmonds@ip-lit.com
              sschlather@ip-lit.com
10
              Nicholas R. Ranallo
11            RANALLO LAW OFFICE
12            5058 57th Ave. S.
              Seattle, WA 98118
13            nick@ranallolawoffice.com

14            Attorneys for Plaintiff
15
              Dated: June 28, 2019
16                                                           /s/ Jenna M. Poligo
                                                             Jenna M. Poligo, WSBA No. 54466
17                                                           STOEL RIVES LLP
                                                             600 University Street, Suite 3600
18                                                           Seattle, WA 98101
                                                             Telephone: 206.624.0900
19                                                           Facsimile: 206.386.7500
                                                             Email: jenna.poligo@stoel.com
20

21

22

23

24

25
26

     CERTIFICATE OF SERVICE - 1
     (No. 2:19-cv-00677-BJR)
                                                                                       STOEL RIVES LLP
                                                                                            ATTORNEYS
                                                                       600 University Street, Suite 3600, Seattle, WA 98101
     102541185.1 0070171-00002                                                       Telephone 206.624.0900
